In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court (Dachenhausen, J.), dated January 20, 1981, and entered in Putnam County, which, inter alia, (1) granted plaintiffs’ motion to set aside a jury verdict in defendants’ favor, (2) set aside the judgment that had been entered upon the verdict, and (3) ordered a new trial. Order reversed, without costs or disbursements, motion denied and jury verdict and judgment reinstated. There was not such a clear preponderance of evidence in plaintiffs’ favor as would warrant setting aside, as contrary to the weight of the evidence, the jury’s verdict in defendants’ favor. Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur.